Citation Nr: 0004823	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  98-13 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected pleuritis, right, inactive, and chronic 
bronchitis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from May 1969 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision granted service 
connection for chronic bronchitis.  It also granted, pursuant 
to 38 C.F.R. 4.96, a combined increased disability rating of 
10 percent, effective December 1997, for the appellant's 
service-connected pleuritis, right, inactive, and his 
service-connected chronic bronchitis.


REMAND

The appellant contends, in essence, that his service-
connected pleuritis, right, inactive, and chronic bronchitis 
warrant assignment of a disability evaluation in excess of 10 
percent.

A.  Well-Grounded Claim

The VA has a duty to assist the veteran once his claims are 
found to be well-grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  It need not to be conclusive, 
but only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The veteran's claim for an increased rating in this 
case is shown to be well grounded, but the duty to assist him 
in its development have not yet been fulfilled.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating); see also Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995) (appeal of initial assignment of disability rating 
continues to be well grounded as longs as the rating schedule 
provides for a higher disability rating and the claim remains 
open).

B.  Fenderson v. West

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
held, in pertinent part, that the RO had never properly 
provided the appellant with a statement of the case (SOC) 
concerning an issue, as the document addressing that issue 
"mistakenly treated the right-testicle claim as one for an 
'[i]ncreased evaluation for service[-]connected ... residuals 
of surgery to right testicle' ... rather than as a disagreement 
with the original rating award, which is what it was." 
Fenderson, at 126, emphasis in the original.  The Court then 
indicated that "this distinction is not without importance 
in terms of VA adjudicative actions," and remanded the 
matter for the issuance of a SOC. Id.

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
appellant's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

As noted above, the RO's June 1998 rating decision granted 
service connection for chronic bronchitis.  Accordingly, in 
performing the development indicated herein, the RO should 
consider whether "staged" ratings should be assigned 
herein. See Fenderson, 12 Vet. App. 119.  In doing so, 
however, the provisions of 38 C.F.R. § 4.96 (1999), which 
precludes separate ratings for certain respiratory disorders, 
would still apply.  Moreover, assignment of staged ratings 
herein would have to be based upon findings relative to the 
appellant's newly service-connected chronic bronchitis. 


C.  Need for an Additional Medical Examination

Pursuant to Diagnostic Code 6600, chronic bronchitis is rated 
as follows:

FEV-1 less than 40 percent of predicted value, or; the 
ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) less than 40 percent, or; 
Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) less than 40-percent predicted, 
or; maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; 
cor pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo 
or cardiac catheterization), or; episode(s) of acute 
respiratory failure, or; requires outpatient oxygen therapy . 
. . . . . . . . . . . . . 100

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 
to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, 
or; 
maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit). . . . . . . . . . . 
. . . . . . . . . . . . . . . . . 60

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; DLCO (SB) 56- to 65-percent predicted. . . . 
. . . . . . . . . . . 30

FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 
71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted. 
. . . . . . . . . . 10

38 C.F.R. Part 4, including § 4.31 and Diagnostic Code 6600 
(1999).

Moreover, the Board notes that meeting one of the listed 
criteria is all that is necessary to grant a claim for an 
increased disability rating to the next higher level of 
disability because the criteria is written in the 
"disjunctive", i.e., each criterion is separated by the 
word "or", indicating that if any one of the three is met, 
the higher rating should be allowed. 

In an increased rating claim that does not grant the highest 
possible schedular rating available for the given disorder, 
the Board must provide reasons and bases that explain why the 
degree of disability is appropriately rated as -- for 
example, in this case, -- 10 percent and not 30 percent.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993) (noting that, in a claim 
for an increased disability rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded).  In this regard, the veteran's 
March 1998 VA examination report depicts results that are 
inadequate for rating purposes.  Specifically, a 30 percent 
rating will be assigned pursuant to Diagnostic Code 6600 
where any one of the following are shown:

1.)  FEV-1 less than 56 to 70 percent of 
predicted value; or

2.)  the ratio of FEV-1/FVC of 56 to 70 
percent; or

3.)  DCLO (SB) of 56 to 65 percent 
predicted. 

Because the March 1998 VA examination report only provided 
information relevant to items (1) and (2) of the above, the 
claim must be remanded for a new examination to be conducted 
by an examiner who should address the rating criteria in its 
entirety in the examination report.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be asked to 
provide a list containing the names, 
addresses, and approximate dates of 
treatment of all non-VA health care 
providers, if any, who have treated him 
for his service-connected pleuritis, 
right, inactive, and chronic bronchitis 
during the pendency of this appeal.  
After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of those treatment records 
identified by the appellant which have 
not been previously secured.

2.  The veteran should be afforded a VA 
examination by a pulmonary specialist.  
The claims folder and a separate copy of 
this remand MUST be made available to the 
examiner for review before the 
examination.  All necessary tests and 
studies are to be performed, including 
pulmonary function tests, and all 
findings are to be reported in detail.  
It is essential that the pulmonary 
function study contains the full range of 
results necessary to rate the disability 
under the revised diagnostic criteria 
(FEV-1, FEV-1/FVC, DLCO (SB), maximum 
oxygen consumption).  The results of the 
pulmonary function tests post-drug or 
inhalation therapy must be reported.  The 
presence or absence of cor pulmonale, 
right ventricular hypertrophy, pulmonary 
hypertension, episodes of acute 
respiratory failure, or outpatient oxygen 
therapy should also be documented.  The 
RO is requested to ensure that the 
examining facility has access to the 
necessary equipment.  The examiner is 
requested to identify all existing 
respiratory diagnoses.  Thereafter, the 
examiner is requested to identify the 
most prominent disability.  

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."). 

4.  The RO should readjudicate the claim 
for an increased disability rating for 
service-connected pleuritis, right, 
inactive, and chronic bronchitis. See 
Fenderson v. West, 12 Vet. App. 119 
(1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



